Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board which determined that claimant was not an employee of respondent charitable corporation which is engaged through its Industrial Division in the sale of products manufactured by blind craftsmen. The board found that claimant’s selling activities were conducted under a dealer’s written agreement in connection with the performance of which respondent association neither reserved the right nor subjected claimant to its supervision, direction and control. Such factual findings which equate the concept of an independent contractor rather than that of an employee (Matter of Morton, 284 N. Y. 167) have substantial support in the evidence and must be accepted as final and conclusive. (Labor Law, § 623; Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Staley, Jr., JJ., concur.